 

Exhibit 10.29

 

LOAN AGREEMENT

 

This agreement is made and entered into this 15th day of January, 2008 by and
between POET, LLC (hereinafter referred to as “Lender”) and POET Biorefining
 Chancellor (hereinafter referred to as “Borrower”).

 

Lender agrees to loan, under the terms stated herein, two-million, three-hundred
thousand US dollars ($2,300,000) to Borrower.

 

For value received, Borrower agrees to pay to Lender, the principal sum listed
above on or before February 14, 2008. Borrower further agrees to pay interest on
the outstanding principal balance from the date that the loan proceeds are
disbursed until such time that the entire principal balance is repaid, at an
annual rate of 9.25 percent calculated on the unpaid principal balance on an
annual (365 day) basis. Any Borrower payment will first be applied to accrued
interest, with any remaining amount applied to the unpaid principal balance.

 

Lender and Borrower both agree that there are no other terms or oral promises
not contained in this written agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first written above.

 

 

LENDER:

POET, LLC

 

By

/s/ Dan Loveland

 

Title:

CFO

 

 

 

 

BORROWER:

POET Biorefining — Chancellor

 

By

/s/ Darrin Ihnen

 

Title:

President

 

--------------------------------------------------------------------------------

 